Citation Nr: 0012698	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  99-17 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for left knee, 
status post meniscectomies with severe osteoarthritis.  

2.  Entitlement to an increased evaluation for degenerative 
osteoarthritis of the right knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel





INTRODUCTION

The veteran had active service from January 1975 to December 
1976.  The veteran had periods of active duty for training 
(ACDUTRA), to include the period from June 15, 1985 to June 
29, 1985.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Los Angeles California.  

The Board notes that the RO, in a rating decision dated in 
June 1999, denied the veteran's application for individual 
unemployability.   In a rating decision of October 1999 the 
RO denied the veteran's application for adaptive equipment.  
The veteran has not filed a Notice of Disagreement with 
respect to either issue. 


REMAND


The Board finds that the veteran's claims of entitlement to 
an increased evaluation in excess of 30 percent for his left 
knee disability and in excess of 20 percent for his right 
knee disability are well grounded within the meaning of 
38 U.S.C.A. § 5107(a); that is, plausible claims have been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his knee disabilities are sufficient to conclude that his 
claims for increased evaluations for the disabilities is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).  

On review of the file the Board notes a discrepancy between 
reported X-ray findings relevant to the veteran's right knee.  
At the time of the last examination, which was an internal 
medicine evaluation in December 1998, X-rays of the right 
knee were interpreted as showing no abnormality.  However, 
the impression of an X-ray examination of the veteran's right 
knee in May 1998, in connection with a VA orthopedic 
examination, was severe patellofemoral osteoarthritis.  
Further, the December 1998 examination report does not 
sufficiently address factors such as any muscle atrophy, 
excess fatigability or the like, and it is unclear whether 
the veteran's subjective complaints were considered to be 
consistent with the objective findings.  Thus, additional 
clarification of the medical evidence is required.  The Board 
further notes that both knees are currently rated under 
Diagnostic Codes 5010-5257, even though there is no medical 
evidence of record of subluxation or instability of the right 
knee.

It is further noted that in VA outpatient records, dated from 
February 1997 to October 1998, the veteran referenced a claim 
for Social Security Administration (SSA) benefits.  Those 
records are not contained in the file.  

Accordingly, this case is remanded to the RO for the 
following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999)

2.  The RO should obtain from SSA copies 
of all medical records pertaining to the 
veteran's SSA claim, along with any 
determinations reached by SSA.  

3.  The RO should attempt to obtain any 
additional VA medical records pertaining 
to the veteran, specifically any that 
reflect surgery after March 1998 for the 
right or left knee.  The veteran should 
be contacted to provide additional 
information in that regard if necessary 
to assist in locating any records. 

4.  The RO should schedule the veteran 
for a VA special orthopedic examination 
by an appropriate specialist for the 
purpose of ascertaining the current 
nature and extent of his service-
connected knee disabilities.  The veteran 
is advised that failure to report for the 
examination without good cause can result 
in the denial of his claim.

The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59 
(1999) should be made available to and 
reviewed by the examiner in conjunction 
with the examination.   Any further 
indicated special studies should be 
conducted.  

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, and note (1) whether 
the veteran does or does not have 
recurrent subluxation or lateral 
instability of either knee, (2) whether 
the veteran has arthritis of the right 
knee shown by X-ray and (3) the active 
and passive range of motion of each knee 
in degrees.  The examiner also should 
comment on the functional limitations, if 
any, caused by the veteran's service-
connected knee disabilities in light of 
the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  The effects, if any, 
from the veteran's nonservice-connected 
left leg gunshot wound should be 
dissociated from the service-connected 
disability if possible.  

It is requested that the examiner address 
the following questions:  

(a) Does either the right or left knee 
disability cause weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, deformity, or 
atrophy, and if so, what is the effect of 
these manifestations on the ability of 
the veteran to perform average employment 
in a civil occupation?  If the severity 
of these manifestations cannot be 
quantified, the examiner should so 
indicate.

(b) With respect to subjective complaints 
of pain, the examiner should comment on 
whether the subjective complaints are 
supported by objective findings; whether 
any pain is visibly manifested upon 
palpation and movement of either knee; 
and whether there are any other objective 
manifestations that would demonstrate 
disuse or functional impairment of either 
knee due to pain attributable to the 
service-connected disabilities.  In 
responding to the matters raised by the 
Board, the examiner should address each 
knee separately.  

5.  After the development requested above 
is completed to the extent possible, the 
RO should readjudicate the claims.  If 
the decision remains adverse, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case, and afforded a reasonable 
period of time within which to respond 
thereto.  Thereafter, the case should be 
returned to the Board for appellate 
consideration, if otherwise in order.  
The Board intimates no opinion as to the 
ultimate outcome of this case.  The 
appellant need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




